Mr. Justice del Toro
delivered the opinion of the court.
This is an appeal from a judgment rendered by the District Court of Mayagüez in a case of homicide. On February 16, 1911, the fiscal of the district filed an information charging the accused, José Negrón Yélez, alias Cheo, with the commission of the following crime:
. “On the night of January 28 of the current year, 1911, in barrio Cotui of the municipality of San Germán and within the judicial district of Mayagüez, P. R., the aforesaid defendant, José Negrón Yélez, alias Cheo, in a sudden quarrel between him and Herminio Sorren-tino, voluntarily and illegally fired a revolver at said Sorrentino, who was not hurt by the same, the bullet wounding another person named Dámaso Padilla, who died instantly, said bullet having entered the orbit of the left eye and penetrated to the brain. ’ ’
The defendant filed a plea of not guilty and requested a jury trial. On March 20, 1911, the case was called for trial and the parties appeared. The evidence was taken, the case was argued by counsel, and the court instructed the jury, who retired to consider the case, subsequently returning to the courtroom with a written verdict finding the defendant guilty of the crime of voluntary manslaughter. The court thereupon found the defendant guilty of said crime and set March 23, 1911, for the pronouncement of the sentence.
The defendant appeared on said date, and the court, after complying with the requirements of the law, pronounced sentence condemning the accused to two years’ imprisonment in the penitentiary at hard labor.
From this sentence appeal was taken, the hearing of the *654ease having been bad before tbe Supreme Court on May 25 last.
No statement of facts or bill of exceptions is included in tbe transcript of tbe record. We are not aware, therefore, as to what was tbe evidence presented in this case, and do not know if exceptions were taken during tbe prosecution thereof, and under these circumstances we must presume that tbe proofs were sufficient and were presented and argued in accordance with tbe law.
Tbe instructions given to tbe jury have been included in tbe record, but inasmuch as they were not signed by tbe judge, the same are lacking tbe proper authenticity in order that they may be considered by this court, as has been decided in numerous cases.
Tbe appellant did not appear during tbe hearing of tbe appeal, nor did be present any reason to support tbe same.
Confining our consideration in this case to tbe information, the arraignment, tbe plea filed by tbe defendant, tbe verdict, tbe judgment and notice of appeal, which are tbe only authentic documents forming tbe transcript of tbe record in this case, and tbe law applicable thereto, we have come to. tbe conclusion that no fundamental error has been committed, and therefore tbe appeal should be dismissed and tbe judgment affirmed.

Affirmed.

Chief Justice Hernández and Justices MacLeary, Wolf, and Aldrey concurred.